Order entered September 7, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-21-00463-CV

                              IN RE G.B. AND L.B.

          Original Proceeding from the 401st Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 401-51098-2011

                                     ORDER
                   Before Justices Schenck, Nowell, and Garcia

      Based on the Court’s opinion of this date, we CONDITIONALLY

GRANT relator’s petition for a writ of mandamus in part. The Court ORDERS

the trial judge to issue a written order, within fifteen (15) days of the date of this

opinion vacating the portion of its June 7, 2021 temporary orders appointing

Grandmother possessory conservator with rights to possession of the Children.

      The Court further ORDERS the trial judge to file with this Court, within

thirty (30) days of the date of this Order, a certified copy of the order vacating the

portion of its June 7, 2021 temporary orders appointing Grandmother possessory
conservator with rights to possession of the Children. The writ will issue only if the

trial court fails to comply with this Order.



                                               /s/   DENNISE GARCIA
                                                     JUSTICE